— Appeal from an order of the Supreme Court, Onondaga County (James E Murphy, J.), entered October 18, 2012. The order, among other things, denied the motion of defendants Syracuse University and Syracuse University Carrier Dome Stadium for summary judgment.
Now, upon reading and filing the stipulation discontinuing appeal signed by the attorneys for the parties on May 22, 2013,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Centra, J.E, Peradotto, Garni and Bindley, JJ.